         Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 1 of 35



                                    UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

LADDY CURTIS VALENTINE and                            §
RICHARD ELVIN KING, individually and                  §
on behalf of those similarly situated,                §
Plaintiffs,                                           §
                                                      §
v.                                                    § Civil Action No. 4:20-cv-01115
                                                      §
BRYAN COLLIER, in his official capacity,              §
ROBERT HERRERA, in his official capacity,             §
And TEXAS DEPARTMENT OF CRIMINAL                      §
JUSTICE,                                              §
Defendants.                                           §



DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’ APPLICATION FOR A
                 TEMPORARY RESTRAINING ORDER


     TO THE HONORABLE KEITH ELLISON:

            Defendants Bryan Collier (“Collier”), Robert Herrera (“Herrera”), and the Texas

     Department of Criminal Justice (“TDCJ”) (collectively, “Defendants”), through the Office of the

     Attorney General, file their Response in Opposition to Plaintiffs’ Application for a Temporary

     Restraining Order. In support, Defendants offer the following:

                                     STATEMENT OF THE CASE

            Plaintiffs Laddy Valentine (“Valentine”) and Richard King (“King”) (collectively,

     “Plaintiffs”) are inmates currently confined at TDCJ’s Pack Unit in Navasota, Texas. ECF 1 at 1.

     Plaintiffs contend that they suffer from disabilities that, according to the Center for Disease

     Control (“CDC”), place them at a higher risk of severe illness from COVID-19. Id. at 22, ¶ 51;

     23, ¶ 57. Valentine is sixty-nine years old and suffers from hypertension and mobility problems

     resulting from a lumbar fusion in his back. Id. at 23, ¶ 58-59. King is seventy-three years old and
    Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 2 of 35




suffers from diabetes and kidney problems. Id. at 22, ¶ 51-56. Plaintiffs filed this putative class

action suit on March 30, 2020, alleging that Defendants have failed to adequately protect them

and other similarly situated inmates within the Pack Unit who are at high risk for severe illness

should they become exposed to COVID-19. Id. at 1.

       While Plaintiffs concede that TDCJ has implemented policies in response to the COVID-

19 pandemic, they contend that those policies are “woefully inadequate.” Id. at 15, ¶ 31. Plaintiffs

allege that TDCJ’s policies do not comport with the CDC’s Guidance on Management of COVID-

19 in Correctional Facilities. Id. Rather, Plaintiffs allege that TDCJ’s policies only cite the CDC’s

guidelines pertaining to a healthcare setting and for clinical management of patients with

confirmed disease. Id. Particularly concerning to Plaintiffs is the fact that TDCJ does not allow

inmates to carry or utilize alcohol-based hand sanitizer. Id. at 15-16, ¶ 32. Plaintiffs further allege

that TDCJ is not even adhering to its own purportedly inadequate polices. Id. at 20, ¶ 47. For

example, Plaintiffs allege that TDCJ is not: (1) posting sings and warnings throughout the unit

that provide education and guidance on COVID-19; (2) reducing social gatherings to minimize

inmate contact; (3) educating inmates on the signs and symptoms of COVID-19 and how it is

transmitted; (4) reducing and restricting inmate movement; and (5) reminding inmates of effective

ways to stop transmission of COVID-19, such as proper handwashing methods. Id.

       Plaintiffs contend that Defendants’ failure to implement adequate policies to protect their

health and ensure their safety amounts to an Eighth Amendment violation. Id. at 28-29, ¶ 73-79.

Plaintiffs also assert that TDCJ has intentionally discriminated against them by denying them

reasonable accommodations recommended by the CDC, which they allege violates the Americans

with Disabilities Act (“ADA”) and the Rehabilitation Act (“RA”). Id. at 29, ¶ 81. For relief,

Plaintiffs have requested a temporary restraining order (“TRO”) requiring that Defendants:


                                                  2
Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 3 of 35



           •   Provide them and the class members with unrestricted access to
               antibacterial hand soap and disposable hand towels to facilitate
               handwashing;

           •   Provide them and the class members with access to hand sanitizer that
               contains at least 60% alcohol;

           •   Provide cleaning supplies for each housing area, including bleach-based
               cleaning agents and CDC-recommended disinfectants in sufficient
               quantities to facilitate frequent cleaning;

           •   Require common surfaces in housing areas to be cleaned hourly with
               bleach-based cleaning agents, including table tops, telephones, door
               handles, and restroom fixtures;

           •   Increase regular cleaning and disinfecting of all common areas and
               surfaces, including common-use items such as television remote controls,
               books, and gym and sports equipment;

           •   Institute a prohibition on new prisoners entering the Pack Unit for the
               duration of the pandemic (or in the alternative, test all new prisoners
               entering the Pack Unit for COVID-19 or place all new prisoners in
               quarantine for 14 days if no COVID-19 tests are available);

           •   Limit transportation of Pack Unit inmates out of the prison to
               transportation involving immediately necessary medical appointments and
               release from custody;

           •   For transportation necessary for prisoners to receive medical treatment or
               be released, social distancing requirements should be strictly enforced in
               TDCJ buses and vans;

           •   Implement and enforce strict social distancing measures requiring at least
               six feet of distance between all individuals in all locations where inmates
               are required to congregate, including, but not limited to, the cafeteria line,
               in the chow hall, in all recreation rooms, during required counting, and in
               the pill line;

           •   To the extent possible, use common areas like the gymnasium as temporary
               housing for inmates without disabilities to increase opportunities for social
               distancing; and

           •   Post signage and information in common areas that provides: (i) general
               updates and information about the COVID-19 pandemic; (ii) the CDC’s
               recommendations on “How to Protect Yourself” from contracting COVID-
               19; and (iii) instructions on how to properly wash hands. Among other


                                         3
      Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 4 of 35



                       locations, signage should be posted in every housing area, and above every
                       sink.

Id. at 32-34, ¶ 96.

                                           ARGUMENT

I.      Plaintiffs are not entitled to a TRO.

        Plaintiffs characterize their demands as requests for “a temporary restraining order and

injunctive relief . . . .” ECF 32, ¶ 96. To the extent Plaintiffs are seeking a TRO, however, they

are not entitled to such relief. The purpose of a TRO pursuant to Federal Rule of Civil Procedure

65(b) is to preserve the status quo until there is an opportunity to hold a hearing on the plaintiff’s

application for a preliminary injunction. See FED. R. CIV. P. 65(b); 11A Wright & Miller, Fed.

Prac. & Proc. § 2951. As the Fifth Circuit has explained, “[a] temporary restraining order is a

‘stay put,’ equitable remedy that has as its essential purpose the preservation of the status quo

while the merits of the case are explored through litigation.” Foreman v. Dallas Cnty., Tex., 193

F.3d 314, 323 (5th Cir. 1999).

        Here, Plaintiffs do not seek to preserve the status quo. Rather, they seek to change the

status quo by requiring Defendants to tailor their COVID-19 protocol at the Pack Unit to their

wishes. Because Plaintiffs seek affirmative relief that would change—rather than preserve—the

status quo, injunctive relief in the form of a TRO is inappropriate. See Foreman, 193 F.3d at 323;

Sosa v. Lantz, 660 F. Supp. 2d 283, 290 (D. Conn. 2009) (explaining that a state prisoner was not

entitled to a TRO when the relief he sought would change the status quo). Therefore, to the extent

Plaintiffs seek a TRO, the Court should deny their request.

II.     Plaintiffs are not entitled to a preliminary injunction.

        Should the Court construe Plaintiffs’ request for injunctive relief as a request for a

preliminary injunction, Plaintiffs are not entitled to relief in that form, either. A party moving for



                                                  4
    Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 5 of 35



preliminary injunction must prove: (1) a substantial likelihood of success on the merits; (2) a

substantial threat of irreparable injury if the injunction is not issued, (3) that the threatened injury

if the injunction is denied outweighs any harm that will result if the injunction is granted, and (4)

that the grant of an injunction will not disserve the public interest. Cooper Lighting, LLC v.

Kumar, 4:13-CV-2640, 2013 WL 5775687, at *7 (S.D. Tex. Oct. 25, 2013). However, when the

government is the nonmovant, the balance of hardships and the public interest merge. Nken v.

Holder, 556 U.S. 418, 435 (2009). The applicant must clearly carry the burden of persuasion on

all of the required elements. See Bluefield Water Ass'n, Inc. v. City of Starkville, Miss., 577 F.3d

250, 253 (5th Cir. 2009) (internal marks omitted).

        Plaintiffs cannot carry their burden of persuasion on any of the required elements for a

preliminary injunction. Therefore, to the extent Plaintiffs seek preliminary injunctive relief, that

request should be denied.

        A.      Plaintiffs cannot show a substantial likelihood of success on the merits of their
                claims.

                1.      Plaintiffs did not properly exhaust their administrative remedies.

    As a threshold matter, Plaintiffs did not properly exhaust their administrative remedies as

required by the Prison Litigation Reform Act (“PLRA”).

        The PLRA imposes a strict exhaustion requirement: “No action shall be brought with

respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997e(a); see Jones v. Bock, 549 U.S. 199, 218, 127 S.Ct.

910, 166 L.Ed.2d 798 (2007).

        The purpose of this exhaustion requirement is to “give an agency an opportunity to correct

its own mistakes with respect to the programs it administers before it is haled into federal court”



                                                   5
    Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 6 of 35



and to allow for claim resolution in proceedings before an agency because it is faster and more

economical than litigation in federal court. Woodford v. Ngo, 548 U.S. 81, 89 (2006). “Requests

for injunctive relief are not exempt from the exhaustion requirement, and failure to completely

exhaust prior to filing suit cannot be excused.” McMillan v. Dir., Texas Dept. of Criminal Justice,

Corr. Institutions Div., 540 Fed. Appx. 358, 359 (5th Cir. 2013) (citing Gonzalez v. Seal, 702

F.3d 785, 788 (5th Cir. 2012)).

       The Fifth Circuit requires an offender’s strict adherence to TDCJ grievance procedures

before a claim may be deemed properly exhausted. See Dillon v. Rogers, 596 F.3d 260, 268 (5th

Cir. 2010) (“Under our strict approach, we have found that mere ‘substantial compliance’ with

administrative remedy procedures does not satisfy exhaustion; instead, we have required

prisoners to exhaust available remedies properly.”). TDCJ’s grievance procedure requires an

offender to file both a Step One and Step Two grievance and receive a response from the highest

authority–which is the Step Two grievance investigator–prior to filing his lawsuit. Tex. Gov’t

Code § 501.008(d). If an inmate fails to properly exhaust, his suit must be dismissed pursuant to

section 1997e. See Moussazadeh v. Tex. Dep’t of Criminal Justice, 703 F.3d 781, 788 (5th Cir.

2012) (“District courts have no discretion to waive the PLRA’s pre-filing exhaustion

requirement”); Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir. 2004) (“[A] prisoner must pursue

a grievance through both steps for it to be considered exhausted.”).

       Mandatory exhaustion statutes like the PLRA establish mandatory exhaustion regimes,

foreclosing judicial discretion. Ross v. Blake, 136 S. Ct. 1850, 1862, 195 L. Ed. 2d 117 (2016)

(citing McNeil v. United States, 508 U.S. 106, 111 (1993) (“We are not free to rewrite the

statutory text” when Congress has strictly “bar[red] claimants from bringing suit in federal court

until they have exhausted their administrative remedies”)). Therefore, courts may not engraft an




                                                6
    Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 7 of 35



unwritten “special circumstances” exception onto the PLRA’s exhaustion requirement. Id. “The

only limit to § 1997e(a)’s mandate is the one baked into its text: [a]n inmate need exhaust only

such administrative remedies as are ‘available.’” Id.

       Here, Plaintiffs have not exhausted their remedies with respect to any of their claims; nor

have they shown that TDCJ’s administrative remedies are or were unavailable to them. As

recently as April 1, 2020—two days after this lawsuit was filed—Plaintiff Valentine filed a Step

One grievance complaining of lack of hand sanitation and cleaning supplies. Exhibit A. TDCJ’s

deadline to respond to offender Valentine is May 11, 2020, unless it seeks an extension as

permitted by the Offender Grievance Operations Manual. Exhibit A. On April 2, 2020, Plaintiff

King filed a Step One grievance claiming that Classification continues to move offenders from

other units to the Pack Unit during the coronavirus pandemic. Exhibit A. TDCJ’s deadline to

respond to offender King is May 12, 2020, unless it seeks an extension as permitted by the

Offender Grievance Operations Manual. Exhibit A. Because neither Plaintiff exhausted his

administrative remedies prior to filing suit, their claims are barred and must be dismissed.

               2.      Plaintiffs cannot prevail on the merits of their Eighth Amendment
                       failure-to-protect claim.

       Notwithstanding their failure to exhaust, Plaintiffs cannot show a substantial likelihood of

success on the merits of their Eighth Amendment failure-to-protect claim because they cannot

show that Defendants have been deliberately indifferent to their health or safety.

       To establish an Eighth Amendment violation, “the inmate must show that he is

incarcerated under conditions posing a substantial risk of serious harm” and that the prison official

acted with “deliberate indifference” to the inmate’s health or safety. Farmer v. Brennan, 511 U.S.

825, 834 (1994). Deliberate indifference under the Eighth Amendment requires a showing of

“subjective recklessness” as used in criminal law. Id. at 839. Under the deliberate-indifference



                                                 7
    Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 8 of 35



standard, “a prison official cannot be found liable under the Eighth Amendment for denying an

inmate humane conditions of confinement unless the official knows of and disregards an

excessive risk to inmate health or safety.” Id. at 837. “[D]eliberate indifference ‘is a stringent

standard of fault, requiring proof that a [defendant] disregarded a known or obvious consequence

of his action.” Connick v. Thompson, 563 U.S. 51, 61 (2011) (quoting Bd. of Comm’rs of Bryan

Cty. v. Brown, 520 U.S. 397, 410 (1997)). “Deliberate indifference encompasses only unnecessary

and wanton infliction of pain repugnant to the conscience of mankind.” McCormick v. Stalder,

105 F.3d 1059, 1061 (5th Cir. 1997); see also Easter v. Powell, 467 F.3d 459, 463 (5th Cir.2006)

(citing Wilson v. Seiter, 501 U.S. 294, 297 (1991). This is “an extremely high standard to meet,”

Domino v. TDCJ, 239 F.3d 752, 756 (5th Cir. 2001), and it “exists wholly independent of an

optimal standard of care.” Gobert v. Caldwell, 463 F.3d 339, 349 (5th Cir. 2006).

       A prison official’s failure to avoid harm or eliminate a risk does not violate the Eighth

Amendment. To be liable for deliberate indifference, the official must “know of and disregard an

excessive risk to inmate health and safety.” Stewart v. Murphy, 174 F.3d 530, 534 (5th Cir. 1999)

(quoting Estelle v. Gamble, 429 U.S. 97, 102-03 (1976)) (emphasis added). “[A] prison official

may be held liable under the Eighth Amendment for denying humane conditions of confinement

only if he knows that inmates face a substantial risk of serious harm and disregards that risk by

failing to take reasonable measures to abate it.” Farmer, 511 U.S. at 847. Actions and decisions

that are merely inept, ineffective, or negligent do not constitute deliberate indifference. Thompson

v. Upshur Cty., Tex., 245 F.3d 447, 458-59 (5th Cir. 2001) (“[D]eliberate indifference cannot be

inferred merely from a negligent or even a grossly negligent response to a substantial risk of

serious harm.”). And complaints that policies or practices were inadequate to prevent harm—

even if true—are not sufficient for liability. See, e.g., Brumfield v. Hollins, 551 F.3d 322, 328 (5th




                                                  8
    Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 9 of 35



Cir. 2008) (while jail’s policies “lacked the specific directives Brumfield would have preferred to

have been in place, policies nonetheless existed”); Delaughter v. Woodall, 909 F.3d 130, 136 (5th

Cir. 2018) (“mere disagreement with one’s medical treatment is insufficient to show deliberate

indifference”). Even if the threatened harm is not averted, “prison officials who act reasonably

cannot be found liable under the Cruel and Unusual Punishments Clause.” Farmer, 511 U.S. at

845; see also David v. Hill, 401 F. Supp. 2d 749, 759 (S.D. Tex. 2005).

       Here, to the extent that TDCJ officials have inferred a substantial risk to offender safety,

TDCJ has implemented Correctional Managed Health Care (CMHC) Policy B-14.52 which is

specifically targeted at preventing the introduction and spread of COVID-19 within the prison

system—including at the Pack Unit. Exhibit B (CMHC B-14.52); see also Exhibit C (Declaration

of Dr. Lannette Linthicum). Even before CMHC B-14.52 was implemented and before there was

any indication of COVID-19 directly affecting TDCJ facilities or its employees, TDCJ took

precautionary steps with respect to the operation of TDCJ units. See Exhibit D (Declaration of

TDCJ Deputy Executive Director Oscar Mendoza). These measures included the following:

   •   On or about, March 13, 2020, TDCJ management began maintaining regular

       communication with the CDC, the Texas Division of Emergency Management, the Texas

       Department of State Health Services, TDCJ’s Health Services Division (which maintains

       contact with the Office of Professional Services), and its university healthcare providers

       to monitor developments associated with the spread of COVID-19. The university health

       care providers (UTMB and Texas Tech), administrative medical staff (regional and at unit

       level) and TDCJ Health Services Director also held daily conference calls.

   •   Effective March 16, 2020, TDCJ activated the Command Center located at the TDCJ

       Administrative Headquarters Building, 861-A IH 45-N, Huntsville. The location is staffed




                                                9
Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 10 of 35



    by various agency leaders Monday – Friday, 7:00 a.m. – 6:00 p.m. and Saturday and

    Sunday, 10:00 a.m. – 4:00 p.m. TDCJ conducts a daily briefing conference call with

    agency leadership. After the conference call, the TDCJ website is updated.

•   TDCJ began providing COVID-19 specific updates on its website on March 11, 2020.

    The website can be accessed at www.tdcj.texas.gov.            TDCJ also implemented an

    Ombudsman Family Hotline for offender families and the public.

•   Effective March 20, 2020, pursuant to the Governor’s Executive Order, all offender

    medical copays have been waived and continue to be waived as of this date.

•   With respect to travel, TDCJ management asked staff to limit any unnecessary domestic

    traveling; limited agency travel to travel that was a necessity; limited international

    travel; and instituted telework on a case-by-case basis.

•   With respect to employees and illness, TDCJ management advised employees who felt ill

    or who were running a fever to stay at home; began implementing COVID-19 screenings

    for employees who felt ill at work and who worked in parts of the state in which the

    presence of the coronavirus had been confirmed; and required a physician’s note stating

    that an employee who appeared to be ill was clear of any symptoms of COVID-19 as a

    condition of returning to work.

•   Effective March 24, 2020, TDCJ minimized transfers between units based upon agency

    needs on a case by case basis. Currently, for all units on precautionary lockdown, there

    are no transfers in and out of the units, except for necessary medical needs or emergencies.

    If a unit is not on precautionary lockdown, agency needed transfers have been authorized

    for offenders that were releasing (to be near home), for medical appointments, or

    necessary transfers due to classification. For transfers based upon agency needs, TDCJ



                                             10
Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 11 of 35



    implemented screening processes on every facility before the offender departed and upon

    arrival to the new unit which included temperature screening and interviews by staff

    regarding fever and other symptoms such as shortness of breath. The screening is

    conducted before the offender enters a vehicle and when they exit the vehicle upon arrival

    at the unit to which they transferred. During offender transportation, offenders are seated

    in every other seat if in a bus. In other instances, only one offender is transported in a van

    instead of two offenders per van as was done prior to the implementation of COVID-19

    protocols. Buses and vans are disinfected before and after each use.

•   TDCJ has manufactured COVID-19 related signs, an offender pamphlet, and an offender

    pocket card. The informational pamphlet and pocket cards are distributed to offenders at

    the unit. In general, units post the signs in high traffic areas and other locations as

    determined by unit warden.

•   With respect to visitation, TDCJ management first instituted screening procedures for

    offender visitation (as early as March 11, 2020) and later (effective March 13, 2020)

    suspended all offender visitation in accordance with a declaration from the Governor of

    Texas; and eliminated all other visitors to units to include volunteer assemblies, routine

    audits, vendors, outside contractors, tours, and training sessions.

•   TDCJ inventoried existing stock of personal protective equipment (“PPE”) and began to

    acquire additional PPE for TDCJ units.

•   TDCJ increased distribution of hand sanitizer at all TDCJ units and departments.

•   TDCJ began manufacturing cloth masks, face shields, and plastic gowns as supplemental

    PPE at TDCJ factories equipped to manufacture such for use by TDCJ offenders and staff.




                                             11
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 12 of 35



    •   TDCJ produces hand soap which is issued to offenders in all facilities. Staff and offenders

        are encouraged to follow CDC guidelines on frequent handwashing. Each unit has been

        provided adequate supplies of hand soap for use by offenders and staff.

    •   As a general practice, TDCJ already had in place cleaning guidelines for its facilities and

        maintains a high standard of cleanliness. As part of its implementation measures for

        COVID-19, TDCJ ordered enhanced cleaning and disinfection of its facilities. TDCJ

        facilities are following the COVID-19 policy to disinfect surfaces with bleach solution

        sprayed on and allowed to air dry for 10 minutes. The bleach solution is a mixture of

        powdered bleach manufactured by TDCJ that is mixed with water.                 TDCJ also

        manufactures and distributes “DD” cleaner which is equivalent to Pine Sol and “Bippy”

        which is equivalent to Comet. In addition, facilities have an adequate supply of laundry

        bleach which also is used in mixtures for disinfecting and as a multipurpose type product.

        Heightened disinfection of areas with a positive COVID-19 test also is required in each

        facility.

        Exhibit D at 3-7.

        In accordance with CDC guidelines, based on unit configuration, TDCJ has initiated social

distancing measures as much as operationally possible in a correctional environment. As stated

in CDC guidelines, not all strategies will be feasible in all facilities.

        Contrary to Plaintiffs’ assertions, the policies included in CMHC B-14.52 are substantially

similar to those recommended by the CDC in the context of correctional facilities. See generally

Exhibit E (CDC’s Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19)

in Correctional and Detention Facilities).




                                                  12
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 13 of 35



       Plaintiffs request injunctive relief that goes beyond the CDC recommendations for

correctional and detention facilities. TDCJ has implemented policies that are in accordance with

CDC guidelines, and they have been careful to ensure that those policies are being followed at

the Pack Unit. These policies are a reasonable response to the threat posed by COVID-19. See

David, 401 F.Supp.2d at 759. Exhibit B; see also Exhibit D.

       The Pack Unit is complying with CDC recommendations to the extent possible based on

the Unit’s physical space, staffing, population, population’s medical restrictions, security and

operational concerns. The following paragraphs set out (a) the relief Plaintiffs’ request, (b) what

the CDC recommends regarding the issue, and (c) the precautions Pack is taking in accordance

with CDC regulations regarding the issue, or why it is reasonable for Pack not to implement those

recommendations:

       1. Soap and towels:

           a) Requested Relief: Provide Plaintiffs and the class members with unrestricted
              access to antibacterial hand soap and disposable hand towels to facilitate
              handwashing (ECF 1 at 32, ¶ 96)
           b) CDC Recommendation: Provide a no-cost supply of soap to incarcerated/detained
              persons, sufficient to allow frequent hand washing (Exhibit E at 7).
           c) Pack Precautions: Offenders are given five bars of soap per week and can receive
              extra soap upon request, at no cost to them, as needed to facilitate frequent
              handwashing. Before the Precautionary Lockdown (April 14, 2020), offenders
              had daily access to clean face towels. Since the Pack Unit has been placed on
              Precautionary Lockdown, offenders have an opportunity to shower three times per
              week and receive a clean bath towel for each shower. During the Precautionary
              Lockdown, there will continue to be a daily exchange of clean face towels. Exhibit
              F at 2.

       2. Hand sanitizer:
          a) Requested Relief: Provide Plaintiffs and the class members with access to hand
             sanitizer that contains at least 60% alcohol.
          b) Consider allowing staff to carry individual sized bottles to maintain hand hygiene.
             Exhibit E at 10.
          c) Pack Precautions: Alcohol-based hand sanitizer is considered contraband when
             possessed by an offender housed at the Pack Unit. During the COVID-19 health
             crisis, correctional staff are permitted to carry it for personal use. Offenders are



                                                13
Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 14 of 35



         not permitted to use hand sanitizer because it is flammable and can be ingested,
         which can cause intoxication and/or alcohol poisoning. Further, soap and water
         are available to offenders in their housing areas as well as within approximately
         20-30 yards from the dining hall. Exhibit F at 3, Exhibit D at 8.

   3. Cleaning supplies:

      a) Requested Relief: Provide cleaning supplies for each housing area, including
         bleach-based cleaning agents and CDC-recommended disinfectants in sufficient
         quantities to facilitate frequent cleaning, including in quantities sufficient for each
         inmate to clean his own housing cubicle.
      b) CDC Recommendation: Use household cleaners and EPA-registered disinfectants
         effective against the virus that causes COVID-19 as appropriate for the surface,
         following label instructions. This may require lifting restrictions on undiluted
         disinfectants. Exhibit E at 9.
      c) Pack Precautions: Offender janitors are given the necessary cleaning supplies,
         which consist of bleach-solution, Double D cleaner, as well as brooms, mops, and
         other necessary items. In the dorms, each offender cleans his own personal housing
         area, or cubicle, once per day with a bleach-based cleaning solution. In addition,
         there is a spray bottle of a disinfectant cleaner available for offenders to use if they
         wish to clean their housing area more frequently. Exhibit F at 3.

         TDCJ facilities are following the COVID-19 policy to disinfect surfaces with
         bleach solution sprayed on and allowed to air dry for 10 minutes. The bleach
         solution is a mixture of powdered bleach manufactured by TDCJ that is mixed
         with water. TDCJ also manufactures and distributes “DD” cleaner which is
         equivalent to Pine Sol and “Bippy” which is equivalent to Comet. In addition,
         facilities have an adequate supply of laundry bleach which also is used in mixtures
         for disinfecting and as a multipurpose type product. Heightened disinfection of
         areas with a positive COVID-19 test also is required in each facility. Exhibit D at
         6.

   4. Cleaning of common areas:

     a) Requested Relief: Require common surfaces in housing areas to be cleaned hourly
        with bleach-based cleaning agents, including table tops, telephones, door handles,
        and restroom fixtures; Increase regular cleaning and disinfecting of all common
        areas and surfaces, including common-use items such as television controls, books,
        and gym and sports equipment.

     b) CDC Recommendation: Even if COVID-19 cases have not yet been identified
        inside the facility or in the surrounding community, begin implementing intensified
        cleaning and disinfecting procedures… Several times per day, clean and disinfect
        surfaces and objects that are frequently touched, especially in common areas. Such
        surfaces may include objects/surfaces not ordinarily cleaned daily (e.g., doorknobs,
        light switches, sink handles, countertops, toilets, toilet handles, recreation
        equipment, kiosks, and telephones. Exhibit E at 9.


                                            14
Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 15 of 35



     c) Pack Precautions: There is at least one inmate janitor assigned to clean each
        common area, including each dorm, the kitchen, laundry room, law library, dining
        hall, recreation yard, bathrooms, showers, the main hallway, and the gym. There
        are at least four janitors assigned to E-Dorm (with more than one janitor for 19 and
        20 dorms in E) and at least three janitors assigned to the trusty camps. Also, there
        are additional janitors assigned to the infirmary, laundry and kitchen. All janitors
        are assigned to work 12-hour shifts, during which they are continually cleaning
        their assigned area (aside from breaks). As part of their duties, the correctional
        officers assigned to each area of the Pack Unit monitor and observe the janitors’
        cleaning to ensure that cleaning is happening on a consistent basis throughout each
        janitor’s shift. Exhibit F at 3.

   5. Offender transfers to Pack

      a) Requested Relief: Institute a prohibition on new prisoners entering the Pack Unit
         for the duration of the pandemic (or in the alternative, test all new prisoners
         entering the Pack Unit for COVID-19 or place all new prisoners in quarantine for
         14 days if no COVID-19 tests are available) (ECF 1 at 33);

      b) CDC Recommendation: Restrict transfers of incarcerated/detained persons to and
         from other jurisdictions and facilities unless necessary for medical evaluation,
         medical isolation/quarantine, clinical care, extenuating security concerns, or to
         prevent overcrowding. Strongly consider postponing non-urgent outside medical
         visits. If a transfer is absolutely necessary, perform verbal screening and a
         temperature check as outlined in the Screening section below, before the
         individual leaves the facility. Exhibit E at 9.

      c) Pack Precautions: On April 14, the Pack Unit was placed on precautionary
         lockdown, which means that all transfers to and from the Unit have stopped unless
         it is a medical necessity. Substantially all offender movement within the Unit has
         stopped. The only offender movement currently permitted is for medical
         emergencies and scheduled showers. Otherwise, offenders remain in their housing
         areas during precautionary lockdown. If no other COVID-19 cases are confirmed
         on the Pack Unit, this Precautionary Lockdown is expected to last through at least
         April 25. If other offenders show symptoms, then Pack will be on Precautionary
         Lockdown an additional 14 days from the last known symptom. In addition to the
         Precautionary Lockdown, dorms in which any COVID-19 positive offender lived
         will be placed under medical restriction. Medical restriction is used to separate
         and restrict the movement of well persons who may have been exposed to a
         communicable disease to see if they become ill. The offenders housed in the area
         will have their temperatures checked twice per day by medical staff and will be
         given masks to wear. Exhibit F at 3-4.

         COVID-19 tests are determined by TDCJ-Pack Unit’s medical provider, UTMB,
         not by TDCJ. Exhibit D at 8.

   6. Limit transportation of Pack Offenders


                                          15
Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 16 of 35



      a) Requested Relief: Limit transportation of Pack Unit inmates out of the prison to
         transportation involving immediately necessary medical appointments and release
         from custody. ECF 1 at 33.

      b) CDC Recommendation: Restrict transfers of incarcerated/detained persons to and
         from other jurisdictions and facilities unless necessary for medical evaluation,
         medical isolation/quarantine, clinical care, extenuating security concerns, or to
         prevent overcrowding. Strongly consider postponing non-urgent outside medical
         visits. If a transfer is absolutely necessary, perform verbal screening and a
         temperature check as outlined in the Screening section below, before the
         individual leaves the facility. Exhibit E at 9.

      c) Pack Precautions: While the Pack Unit is on Precautionary Lockdown, there is no
         transportation of offenders to or from the Pack Unit unless an offender is being
         transferred off the Unit for a medical emergency or returns to the Unit after a
         medical emergency. Prior to Precautionary Lockdown, transportation from the
         Pack Unit was limited to that necessary for offender medical needs available only
         at the Pack Unit, medical emergencies, and security reasons. Except in cases of
         medical emergencies, all offenders transported from or to the Pack Unit are
         verbally screened and have their temperature taken before departure and upon
         arrival accordance with CDC guidance. Exhibit F at 4

         Currently, for all units on precautionary lockdown, there are no transfers in and
         out of the units, except for necessary medical needs or emergencies. Exhibit D at
         5.

   7. Social distancing during transport

      a) Requested Relief: For transportation necessary for prisoners to receive medical
         treatment or be released, CDC-recommended social distancing requirements
         should be strictly enforced in TDCJ buses and vans. ECF 1 at 33.

      b) CDC Recommendation: None found regarding social distancing during
         transportation.

      c) Pack Precautions: For transfers based upon agency needs, TDCJ implemented
         screening processes on every facility before the offender departed and upon arrival
         to the new unit which included temperature screening and interviews by staff
         regarding fever and other symptoms such as shortness of breath. The screening is
         conducted before the offender enters a vehicle and when they exit the vehicle upon
         arrival at the unit to which they transferred. During offender transportation,
         offenders are seated in every other seat if in a bus. In other instances, only one
         offender is transported in a van instead of two offenders per van as was done prior
         to the implementation of COVID-19 protocols. Buses and vans are disinfected
         before and after each use. Exhibit D at 5.

   8. Social distancing on the Unit



                                          16
Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 17 of 35



      a) Requested Relief: Implement and enforce strict social-distancing measures
         requiring at least six feet of distance between all individuals in all locations where
         inmates are required to congregate including, but not limited to, the cafeteria line,
         in the chow hall, in all recreation rooms, during required counting, and in the pill
         line. ECF 1 at 33-34.

      b) CDC Recommendation: Implement social distancing strategies to increase
         the physical space between incarcerated/ detained persons (ideally 6 feet
         between all individuals, regardless of the presence of symptoms).
         Strategies will need to be tailored to the individual space in the facility and the
         needs of the population and staff. Not all strategies will be feasible in all
         facilities. Example strategies with varying levels of intensity include:

         Common areas:
           ▪ Enforce increased space between individuals in holding cells, as
              well as in lines and waiting areas such as intake (e.g., remove every
              other chair in a waiting area)
         Recreation:
             ▪ Choose recreation spaces where individuals can spread out
             ▪ Stagger time in recreation spaces
           ▪ Restrict recreation space usage to a single housing unit per space
             (where feasible)
         Meals:
             ▪ Stagger meals
             ▪ Rearrange seating in the dining hall so that there is more
               space between individuals (e.g., remove every other chair
               and use only one side of the table)
           ▪ Provide meals inside housing units or cells
         Group activities:
             ▪ Limit the size of group activities
             ▪ Increase space between individuals during group activities
             ▪ Suspend group programs where participants are likely to be in
               closer contact than they are in their housing environment
           ▪ Consider alternatives to existing group activities, in
             outdoor areas or other areas where individuals can spread
             out
         Housing:
             ▪ If space allows, reassign bunks to provide more space between
               individuals, ideally 6 feet or more in all directions. (Ensure that
               bunks are cleaned thoroughly if assigned to a new occupant.)



                                           17
Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 18 of 35



             ▪ Arrange bunks so that individuals sleep head to foot to increase the
               distance between them
           ▪ Rearrange scheduled movements to minimize mixing of individuals
             from different housing areas
         Medical:
             ▪ If possible, designate a room near each housing unit to evaluate
               individuals with COVID-19 symptoms, rather than having them
               walk through the facility to be evaluated in the medical unit. If
               this is not feasible, consider staggering sick call.
             ▪ Designate a room near the intake area to evaluate new entrants
               who are flagged by the intake screening process for COVID-19
               symptoms or case contact, before they move to other parts of the
               facility.

         Exhibit E at 11.

      c) Pack’s Precautions: TDCJ, including the Pack Unit, enforces social distancing as
         a matter of correctional practice. Since the Governor issued a statewide disaster
         declaration on March 13, 2020, regarding COVID-19, offenders have been told to
         keep at least 6 feet of distance between themselves and any other person in open
         areas like hallways, rec yards, the gym, pill window line, commissary line, and
         other areas where feasible.

         The dining hall was limited to two dorms eating at a time: one dorm on each side
         of the dining hall. This measure caused meal serving times to extend from taking
         approximately two hours per meal to feed the Unit (before the pandemic), to taking
         four to five hours to serve each meal. According to TDCJ policy, offenders must
         be allowed at least 20 minutes to eat, and it takes approximately 15 minutes to
         clean and sanitize the dining hall in between groups of offenders.
         There are 50 tables in the dining hall and four seats per table. To enforce strict
         social distancing, requiring at least six feet of distance between all individuals in
         all locations where inmates are required to congregate, as Plaintiffs request, would
         only allow one inmate to sit per table; with 50 inmates eating at one time. See
         Attachment 1 at 7-9. To accomplish this would take approximately five to six
         hours per meal (three times per day)—approximately 14 or more hours in one day.
         It is simply not feasible to dedicate this amount of time to feeding, as there are
         many other essential functions that need to be performed. However, currently, no
         offenders are going to the dining hall due to Precautionary Lockdown.
         Also, before the Pack Unit went on Precautionary Lockdown, only two dorms
         were permitted to go to the recreation yard at a time. In practice, this usually
         resulted in 10-15 offenders being on the yard at a time. See Attachment 1 at 2-5.
         Sports equipment (basketballs, volleyballs, handballs) were removed from the


                                          18
Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 19 of 35



         recreation yard to eliminate any risk of transmission and to prevent offenders from
         being in close proximity to one another when playing sports. However, currently,
         no offenders are going to the recreation yard due to Precautionary Lockdown.
      Exhibit F at 4-5.
   9. Alternate housing

      a) Requested Relief: To the extent possible, use common areas like the gymnasium,
         library, law library, and class rooms as temporary housing for inmates without
         disabilities to increase opportunities for social distancing. ECT 1 at 34.

      b) CDC Recommendations: If space allows, reassign bunks to provide more space
         between individuals, ideally 6 feet or more in all directions. Exhibit E at 11.

      c) Pack’s Precautions: The dorms at the Pack Unit cannot easily be altered to enforce
         “strict social distancing.” The dorm cubicles are bolted to the ground and cannot
         be moved. Furthermore, even if the dorm cubicles could be moved, the physical
         layout of the dorms would not allow the cubicles to be spread out any more.
         Attachment 1 at 10-11. It is not feasible to use the gymnasium as alternate living
         quarters as it is not air conditioned. Because the Pack Unit is a medical facility
         with various offender medical needs including many wheelchair-bound offenders,
         using other areas of the Pack Unit, such as education rooms, for alternate housing
         space could create ADA violations. Exhibit F at 5.
   10. Signage

      a) Requested Relief: Post signage and information in common areas that provides:
         (i) general updates and information about the COVID-19 pandemic, including, but
         not limited to, the CDC’s “Stop the Spread of Germs” poster already in TDCJ’s
         possession; (ii) the CDC’s recommendations on “How To Protect Yourself” from
         contracting COVID-19; and (iii) instructions on how to properly wash hands.
         Among other locations, all signage must be posted in every housing area, and (iii)
         must be posted above every sink.

      b) CDC Recommendations: Post signage throughout the facility communicating the
         following: For all: symptoms of COVID-19 and hand hygiene instructions; For
         incarcerated/detained persons: report symptoms to staff. Exhibit E at 6.

      c) Pack’s Precautions: Several posters have been hung throughout the Pack Unit to
         educate and remind offenders to look out for symptoms of COVID-19, to wash
         their hands frequently, and to clean and disinfect frequently. Specifically, Pack has
         posted the CDC poster, “Stop Germs! Wash Your Hands” in the main hallways,
         in high traffic areas between the commissary and infirmary and front office
         (Attachment 2 at 8). A TDCJ pamphlet, “COVID—What to do,” has also been
         posted throughout the main building, in the trusty camp, and by all sinks. TDCJ
         also has provided this pamphlet to every offender, and offenders have also



                                          19
    Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 20 of 35



                 received this information in the form of a pocket card to carry with them. TDCJ
                 has posted a sign that reads, “How are you feeling? Cough, fever, shortness of
                 breath. Contact your supervisor,” throughout the main building and in the trusty
                 camp. Exhibit F at 5, Exhibit D at 5.

        TDCJ, and specifically, the Pack Unit are taking copious measures in response to the

COVID-19 pandemic. Because the implementation of these policies and practices is a reasonable

response to the threat posed by COVID-19, Plaintiffs have failed to show a substantial likelihood

of success on the merits of their deliberate indifference claims under the Eighth Amendment.

                 3.      Plaintiffs cannot prevail on the merits of their ADA claim.


        Defendants are likely to prevail on Plaintiffs’ ADA claim1 because the ADA does not

apply in the exigent circumstances, Defendants are not discriminating against Plaintiffs—all

offenders (and all Texans for that matter) face the real risk of illness and death from COVID-

19—and, in any event, the ADA does not require the modifications Plaintiffs seek.

        a. “A prisoner’s rights are diminished by the needs and exigencies of the institution in

which he is incarcerated. He thus loses those rights that are necessarily sacrificed to legitimate

penological needs.” Elliott v. Lynn, 38 F.3d 188, 190-91 (5th Cir. 1994). Plaintiffs’ ADA claim

fails at the outset because the Fifth Circuit has held that an ADA “claim is not available under

Title II under” “exigent circumstances.” Hainze v. Richards, 207 F.3d 795, 801 (5th Cir. 2000);

accord Wilson v. City of Southlake, 936 F.3d 326, 331 (5th Cir. 2019) (“[O]fficers do not first

have to consider whether their actions will comply with the ADA . . . when they are reacting ‘to

potentially life-threatening situations.’”). Hainze requires the rejection of Plaintiffs’ ADA claim.




        1
         Plaintiffs have pleaded this claim under both the ADA and RA. The same legal standards apply to both.
See Kemp v. Holder, 610 F.3d 231, 234 (5th Cir. 2010). So Defendants will refer to this claim simply as the ADA
claim.


                                                      20
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 21 of 35




       None can dispute that the COVID-19 pandemic has created exigent circumstances in

every area of life and government. See, e.g., Special Order H-2020-09, In re Court Operations in

the Houston and Galveston Divisions Under the Exigent Circumstances Created by the Covid-19

Pandemic (S.D. Tex. Apr. 3, 2020); General Order 20-03: Court Operations Under Exigent

Circumstances Created by the Covid-19 Pandemic (E.D. Tex. Mar. 16, 2020); Order Regarding

Court Operations Under the Exigent Circumstances Created by the Covid-19 Pandemic (W.D.

Tex. Mar. 13, 2020). Plaintiffs themselves recognize the immense scale of the risk to everyone

posed by the COVID-19. Comp. ¶ 13.

       Courts “are required, as a matter of both common sense and law, to accord prison

administrators great deference and flexibility in carrying out their responsibilities to the public

and to the inmates under their control, including deference to the authorities’ determination of the

‘reasonableness of the scope, the manner, the place and the justification for a particular policy.’”

Elliott, 38 F.3d at 191 (5th Cir. 1994) (holding that prisoners’ Fourth-Amendment rights gave

way during prison emergency). The exigency created by the COVID-19 crisis leaves no room for

courts, under the guise of the ADA, to micromanage the State’s response “in a continuously

evolving environment.” Roell v. Hamilton County, 870 F.3d 471, 489 (6th Cir. 2017) (citing

Hainze).

       b. Plaintiffs’ ADA claim also fails because “[n]o discrimination is alleged”; Plaintiffs

were “not treated worse because [they were] disabled.” Bryant v. Madigan, 84 F.3d 246, 249 (7th

Cir. 1996). Plaintiffs do not allege that Defendants have denied them “participation in or . . . the

benefits of the services, programs, or activities of a public entity” because of their disability or

discriminated against them in any other way. 42 U.S.C. § 12132; Providence Behavioral Health

v. Grant Rd. Public Util. Dist., 902 F.3d 448, 459 (5th Cir. 2018).


                                                21
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 22 of 35




       To allege a prima facie claim under the ADA, a plaintiff must allege facts plausibly

suggesting that “(1) that he has a qualifying disability; (2) that he is being denied the benefits of

services, programs, or activities for which the public entity is responsible, or is otherwise

discriminated against by the public entity; and (3) that such discrimination is by reason of his

disability.” Hale v. King, 642 F.3d 492, 499 (5th Cir. 2011). Plaintiffs’ allegations fail to satisfy

the second and third elements of an ADA claim.

       Plaintiffs have not, for example, alleged or shown that Defendants have denied them

meaningful access to or benefits from any services, programs, or activities at the Pack Unit, let

alone that any denial was because of their disability. See Hainze, 207 F.3d at 801 (“A necessary

prerequisite to a successful claim under Title II is that a disabled person be denied the benefits of

a service, program or activity by the public entity that provides such service, program or

activity.”); see also Hay v. Thaler, 470 F. App’x 411, 418 (5th Cir. 2012). Because “the plain

language of” the controlling regulation “makes clear that an accommodation only is required

when necessary to avoid discrimination on the basis of a disability,” Wis. Cmty. Servs., Inc. v.

City of Milwaukee, 465 F.3d 737, 751 (7th Cir.2006) (en banc) (citing 28 C.F.R. § 35.130(b)(7)),

none of the modifications demanded by Plaintiffs or ordered by the district court can be justified

under the ADA.

       Similarly, Plaintiffs have not alleged or shown that they are being discriminatorily denied

the various modifications to prison life that they request. TDCJ has adopted a state-wide protocol

for addressing COVID-19 concerns based on the CDC’s recommendations for correctional

facilities. Those protocols are implemented at the Pack Unit as well as the other units in Texas.

Since Plaintiffs are subject to the same conditions as other non-disabled inmates across Texas,

they cannot show that they are being discriminated against, or that any discrimination is “by


                                                 22
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 23 of 35




reason of” their disabilities. See Tuft v. Tex., 410 F. App’x 770, 775 (5th Cir. 2011) (disabled

inmate-plaintiff failed to show “by reason of” discrimination in claim regarding overcrowding in

the showers where all inmates were subjected to the same conditions). Plaintiffs are not asking to

be treated the same as other, non-disabled inmates—rather, they wish to be treated differently.

But Texas is “not obligated to alter its” administration of the Pack Unit “by creating a new benefit

previously unavailable to any” other prisoner. Taylor v. Colo. Dept. of Health Care Policy & Fin.,

811 F.3d 1230, 1236 (10th Cir. 2016); accord Providence Behavioral Health, 902 F.3d at 459

(holding that ADA was not implicated where the denial of an accommodation “did not create a

situation where disabled individuals had an unequal ability to use and enjoy the facility compared

to individuals who do not have a disability”).

       c. Even if one assumes that the ADA applies, and that Plaintiffs are suffering some sort of

discrimination, the accommodation they seek—judicial micromanagement of a prison during an

emergency—is not reasonable. On top of that, the modifications they seek will “fundamentally

alter” the State’s operation of the Pack Unit, undermine the safety of Pack Unit offenders, and

“impose an undue financial or administrative burden.” Tennessee v. Lane, 541 U.S. 509, 532

(2004). To be clear, Defendants and others may make and have made fundamental changes to

prison life to combat COVID-19 as they determine that such fundamental changes are necessary

and achievable. But those decisions should and must be left to the informed discretion of the

State’s elected leaders and agency officials.

       Plaintiffs “bear[] the burden of showing that [they] requested a modification and that it

was reasonable.” Block v. Tex. Bd. of Law Examiners, 952 F.3d 613 (5th Cir. 2020). As set above,

under the Fifth Circuit’s precedent, the ADA does not apply to exigent circumstances like these.

But even courts that apply the ADA to exigent circumstances recognize that any exigency greatly


                                                 23
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 24 of 35




limits what accommodations are reasonable. See, e.g., Seremeth v. Bd. of Cty. Comm’rs, 673 F.3d

333, 341 (4th Cir. 2012); Loye v. County of Dakota, 625 F.3d 494, 498 (8th Cir. 2010); Bircoll v.

Miami-Dade County, 480 F.3d 1072, 1086 (11th Cir. 2007). And in the prison setting specifically,

deference to the judgment of officials on the ground is necessary. See Cadena v. El Paso County,

946 F.3d 717, 725 (5th Cir. 2020); Wells v. Thaler, 460 F. App’x 303, 313 (5th Cir. 2012). “The

difficulties of operating a detention center must not be underestimated by the courts.” Florence

v. Bd. of Chosen Freeholders of Cty. of Burlington, 566 U.S. 318, 326 (2012). “Maintaining safety

and order at these institutions requires the expertise of correctional officials, who must have

substantial discretion to devise reasonable solutions to the problems they face.” Id. Because

operating a prison “call[s] for the exercise of significant judgment and discretion,” courts “will

not second guess those judgments, where, as here, [officials are] presented with exigent or

unexpected circumstances.” Bahl, 695 F.3d at 785. Because “[t]he judiciary is ill-equipped to

manage decisions about how best to manage any inmate population” and “the concern about

institutional competence is especially great where, as here, there is an ongoing, fast-moving public

health emergency,” Money, 2020 WL 1820660, at *16, it is not reasonable to tie the hands of

prison officials.
       Even apart from exigent circumstances, Plaintiffs’ requested modifications “must be

judged in light of the overall institutional requirements, including security concerns, safety

concerns, and administrative exigencies.” 1 Thomas R. Trenkner, Americans with Disabilities:

Practice & Compliance Manual § 2:92. Thus, any requested modification to prison life must be

judged against a State’s “penological interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). Among

the factors considered when a prisoner claims a right to some policy change are (1) whether there

is a ‘valid, rational connection’ between the prison regulation and the legitimate governmental



                                                24
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 25 of 35



interest put forward to justify it”; (2) whether the prisoner has “alternative means” of exercising

some right; (3) “the impact accommodation of the asserted . . . right will have on guards and other

inmates, and on the allocation of prison resources generally”; and (4) whether “an inmate claimant

can point to an alternative that fully accommodates the prisoner’s rights at de minimis cost to

valid penological interests.” Id. at 90-91. The State’s penological interests defeat Plaintiffs’ plea

for judicial micromanagement of the State’s Covid-19 response.

       Plaintiffs do not even suggest that TDCJ’s current policies lack any rational connection to

penological interests. The accommodations Plaintiffs seek, but are allegedly being denied,

include: (1) access to alcohol-based sanitizer; (2) provision of cleaning supplies for each housing

area, including cleaning agents containing bleach; (3) access to antibacterial soap and hand towels

to facilitate handwashing; (4) a prohibition on new prisoners entering the Pack Unit for the

duration of the pandemic (or in the alternative, a requirement to test all new prisoners entering

the Pack Unit for COVID-19 or place all new prisoners in quarantine for 14 days if no COVID-

19 tests are available); and (5) social distancing measures in the cafeteria, pill line, and other

locations where prisoners are required to congregate. For example, offenders “are not permitted

to use hand sanitizer because it is flammable and can be ingested, which can cause intoxication

and/or alcohol poisoning.” Exhibit F at 3. Bleach is also a dangerous chemical that offenders are

generally not allowed to possess. The prohibition on contraband is a “legitimate safety

requirement[] necessary for the safe operation of its services, programs, or activities,” which

respond to “actual risks” posed by offenders. 28 C.F.R. § 35.130(h) (limiting accommodations

that pose a safety risk). According to the FDA, “Antibacterial soap,” meanwhile, provides no

benefit compared to regular soap and water Plaintiffs already have access to, because COVID-19

is caused by a virus, not bacteria. See “Antibacterial Soap? You Can Skip It, Use Plain Soap and




                                                 25
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 26 of 35



Water, FDA, U.S. Food & Drug Administration,” https://www.fda.gov/consumers/consumer-

updates/antibacterial-soap-you-can-skip-it-use-plain-soap-and-water (last visited Apr. 15,

2020)).

          On top of this, Defendants have provided Plaintiffs with alternatives to their demands. In

light of COVID-19, common surfaces are being cleaned (with bleach-based cleaning agents) with

high frequency. Exhibit F at 3. Additionally, the Pack Unit has implemented social distancing

measures to help prevent the spread of COVID-19. These include: limiting the number of

offenders in the dining hall, pill window, recreation yard, in the dayroom, on transportation buses

and vans, as well as enforcing social distances in hallways and other common areas. Exhibit F,

generally. Finally, traffic in and out of the Pack Unit has been significantly reduced, and screening

measures have been implemented so that inmates suffering from COVID-19 symptoms can be

identified and isolated from the rest of the population. Exhibit F at 3-4. As of April 14, 2020, the

Pack Unit has been placed on precautionary lockdown, which precludes any transfers to or from

the unit and severely restricts all offender movement within the building. Exhibit F at 3-4. These

policy choices reflect TDCJ’s weighing of the impact various changes to daily life will have on

correctional officers and staff, other inmates in the Texas prison system, and on the allocation of

prison resources generally.

          Additionally, because Plaintiffs cannot demonstrate likelihood of success as to their

constitutional claim, Defendants are entitled to immunity as to Plaintiffs’ ADA and RA claims.

The ADA abrogates the States’ Eleventh Amendment immunity to extent that the condition

challenged is also a violation of the plaintiffs’ constitutional rights. United States v. Georgia, 546

U.S. 151 (2006). Because the ADA was passed pursuant to Congress’ remedial power under




                                                 26
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 27 of 35



Section 5 of the Fourteenth Amendment, the States’ Eleventh Amendment immunity remains

intact except where a constitutional violation has been shown. Id.

               4.      Plaintiffs are not entitled to the injunctive relief they seek.

       Plaintiffs have not shown a substantial likelihood of success on the merits of their Eighth

Amendment failure-to-protect claim or their ADA/RA claims. Regarding preliminary injunctions,

the Fifth Circuit has explained that there is no need to proceed to the other elements if a substantial

likelihood of success on the merits is not proven. See Walgreen Co. v. Hood, 275 F.3d 475, 477

(5th Cir. 2001). The Court, therefore, should deny Plaintiffs’ request for a preliminary injunction

without proceeding further in its analysis. See id.

       Even if Plaintiffs could show a substantial likelihood of success, however, injunctive relief

is inappropriate because it would impermissibly interfere with Defendants’ effort to manage the

COVID-19 pandemic. The State’s police powers are at their apex during a public-health

emergency. The Supreme Court has thus recognized that “the rights of the individual in respect

of his liberty may at times, under the pressure of great dangers, be subjected to such restraint, to

be enforced by reasonable regulations, as the safety of the general public may demand.” Jacobson

v. Commonwealth of Massachusetts, 197 U.S. 11, 29 (1905). And judicial authority to review

claims alleging the denial of individual rights is restricted by the State’s paramount interest in

responding to the crisis. In a recent grant of mandamus relief, the Fifth Circuit explained that

judicial review is available only “if a statute purporting to have been enacted to protect the public

health, the public morals, or the public safety, has no real or substantial relation to those objects,

or is, beyond all question, a plain, palpable invasion of rights secured by the fundamental law.”

In re Abbott, 2020 WL 1685929, at *1 (quoting Jacobson, 197 U.S. at 29). The Fifth Circuit

emphasized that absent such a clear violation, “‘[i]t is no part of the function of a court’ to decide




                                                  27
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 28 of 35



which measures are ‘likely to be the most effective for the protection of the public against

disease.’” Id. (quoting Jacobson, 197 U.S. at 30).

       Plaintiffs do not allege, and they could not possibly show, that Defendants’ efforts to

respond to the COVID-19 pandemic have “no real or substantial relation” to the goal of protecting

inmates’ health and safety, or that Defendants’ policies are “beyond all question, a plain, palpable

invasion” of their constitutional rights. In re Abbott, 2020 WL 1685929, at *1. Even if the Court

agreed with Plaintiffs that alternative measures would be more effective, that would not justify

the exercise of “judicial power to second-guess the state’s policy choices in crafting emergency

public health measures.” Id. at *6.

       It is not necessary to reach that question here because Plaintiffs have not shown a

substantial likelihood of success on the merits. But the principle articulated by the Supreme Court

in Jacobson creates an additional, independent barrier to injunctive relief, and it defeats any

suggestion that a federal court’s authority to intervene in the management of state prisons

somehow increases during a pandemic. To the contrary, the current public health emergency

further restricts any such authority. See In re Abbott, 2020 WL 1685929, at *1; Money, 2020 WL

1820660, at *16 (“The judiciary is ill-equipped to manage decisions about how best to manage

any inmate population . . . . And the concern about institutional competence is especially great

where, as here, there is an ongoing, fast-moving public health emergency.”).

       B.      Plaintiffs cannot show a substantial threat of irreparable injury if their
               request for injunctive relief is not granted.

       Should the Court proceed to consider the irreparable-harm element, it will find that

Plaintiffs cannot make their required showing. Showing irreparable harm is “[p]erhaps the single

most important prerequisite for the issuance of a preliminary injunction.” 11A Wright & Miller,




                                                28
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 29 of 35



Fed. Prac. & Proc. § 2948.1. Irreparable harm must be likely, not merely speculative. See, e.g.,

Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 22 (2008).

       Determining whether injunctive relief is appropriate in light of COVID-19 calls for a fact-

specific analysis. See Sacal-Micha v. Longoria, No. 1:20-CV-37, ---F.Supp.3d---, 2020 WL

1518861, at *5 (S.D. Tex. Mar. 27, 2020). In New York, for example, a federal judge ordered the

release of immigration detainees held in facilities with confirmed cases of COVID-19. See Basank

v. Decker, No. 20 Civ. 2518, ---F.Supp.3d---, 2020 WL 1481503, at *7 (S.D.N.Y. Mar. 26, 2020).

Additionally, some courts have ordered the release of immigration detainees after finding a

substantial likelihood that they would succeed on their constitutional claims. See Castillo v. Barr,

No. 20-cv-0605, 2020 WL 1502864, at *6 (C.D. Cal, Mar. 26, 2020); Coronel v. Decker, No. 20-

cv-2472, 2020 WL 148 7274, at *10 (S.D.N.Y. Mar. 27, 2020).

       At least one court, however, has declined to release an immigration detainee due to

COVID-19 concerns after finding that the plaintiff was not likely to succeed on the merits of his

underlying deliberate indifference claim. See Sacal-Micha, 2020 WL 1518861, at *6 (explaining

that “the fact that ICE may be unable to implement the measures that would be required to fully

guarantee Sacal’s safety does not amount to a violation of his constitutional rights and does not

warrant his release”). Another court has declined to release an immigration detainee due to

COVID-19 concerns in part because the plaintiff did not show irreparable harm. See Dawson v.

Asher, No. C20-0409 JLR-MAT, 2020 WL 1304457, at *3 (W.D. Wash Mar. 19, 2020).

       Defendants are well aware of the threat COVID-19 poses to inmates—especially those of

advanced age and those who suffer from underlying health conditions. The measures put in place

by TDCJ and the Pack Unit follow CDC recommendations to the fullest extent possible within

the confines of the Pack Unit. See Exhibits D and F, generally. Plaintiffs cannot show that those




                                                29
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 30 of 35



measures are deliberately indifferent to the risk posed by COVID-19, let alone that their preferred

measures would be more effective than the measures being implemented by TDCJ. At this point,

any threat of harm to Plaintiffs from the lack of injunctive relief requiring TDCJ to implement

their proposed measures is merely speculative. Winter, 555 U.S. at 22. This is not sufficient. Since

Plaintiffs have not shown they are likely to suffer irreparable harm in the absence of an injunction

that requires TDCJ to implement their proposed measures, the Court should deny their request

for injunctive relief.



        C.      The balance of equities and the public interest weigh against Plaintiffs.

        Finally, Plaintiffs cannot show that the balance of equities and the public interest weigh

in their favor. In the prison context, a request for injunctive relief must always be viewed with

great caution because “one of the most important considerations governing the exercise of

equitable power is a proper respect for the integrity and function of local government institutions.”

Missouri v. Jenkins, 495 U.S. 33, 51 (1990). And “where a state penal system is involved, federal

courts have . . . additional reason to accord deference to the appropriate prison authorities.” Turner

v. Safley, 482 U.S. 78, 85 (1987). The Supreme Court has explained that “it is ‘difficult to imagine

an activity in which a State has a stronger interest, or one that is more intricately bound up with

state laws, regulations, and procedures, than the administration of its prisons.’” Woodford v. Ngo,

548 U.S. 81, 94 (2006) (quoting Preiser v. Rodriguez, 411 U.S. 475, 491-92 (1973)). Plaintiffs

invite the Court to ignore those interests entirely.

        The injunctive relief requested by Plaintiffs would irreparably injure Defendants because

it upends federalism principles, disregards the separation of powers, and thwarts the State’s

fundamental prerogative, and Defendants’ basic duty as state officials, to maintain safety and




                                                 30
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 31 of 35




security in Texas prisons. A State suffers an “institutional injury” from the “inversion of . . .

federalism principles.” Texas v. United States Envt’l Protection Agency, 829 F.3d 405, 434 (5th

Cir. 2016); see Moore v. Tangipahoa Par. Sch. Bd., 507 F. App’x 389, 399 (5th Cir. 2013) (per

curiam) (finding that a State suffers irreparable harm when an injunction “would frustrate the

State’s program”); see also Abbott v. Perez, 138 S. Ct. 2305, 2324 n.17 (2018) (recognizing that

“the inability to enforce its duly enacted [laws] clearly inflicts irreparable harm on the State”).

       The Supreme Court has cautioned that federal courts must defer to prison officials’

adoption and execution of policies and practices that in their judgment are needed to preserve

internal order and discipline and to maintain internal security. Block v. Rutherford, 468 U.S. 576,

584–85 (1984). It has expressly recognized that the judiciary is ill-equipped to manage prisons:

       Running a prison is an inordinately difficult undertaking that requires expertise,
       planning, and the commitment of resources, all of which are peculiarly within the
       province of the legislative and executive branches of government. Prison
       administration is, moreover, a task that has been committed to the responsibility of
       those branches, and separation of powers concerns counsel a policy of judicial
       restraint.

Turner, 482 U.S. at 84-85. And it has noted that the difficulties in managing prisons “are not

readily susceptible of resolution by decree. Most require expertise, comprehensive planning, and

the commitment of resources, all of which are peculiarly within the province of the legislative

and executive branches of government.” Procunier v. Martinez, 416 U.S. 396, 405 (1974) (quoted

in Rhodes v. Chapman, 452 U.S. 337, 351 n.16 (1981)). Consequently, the Court has noted that

federal district courts are not to allow themselves to become “enmeshed in the minutiae of prison

operations.” Lewis v. Casey, 518 U.S. 343, 362 (1996) (quoting Bell v. Wolfish, 441 U.S. 520,

562 (1979)).




                                                 31
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 32 of 35



       Plaintiffs ask the Court to do exactly what the Supreme Court has warned against. They

seek a mandatory injunction compelling Defendants to implement numerous detailed policies and

procedures at the Pack Unit. These policies and procedures would include, for example, unlimited

access to hand sanitizer; unlimited access to disposable towels; cleaning that is performed at

specific time intervals, logged by prison officials, and submitted to the Court for the Court’s

approval. This is precisely the “enmesh[ment] in minutiae of prison operations” the Supreme

Court has long condemned. See Lewis, 518 U.S. at 362.

       Illustrating the dangers noted by the Supreme Court, Plaintiffs’ request for relief ignores

the practical considerations that Defendants must deal with in managing the unprecedented and

ever-changing crisis presented by the COVID-19 pandemic. For instance, Plaintiffs ask for

COVID-19 tests to be performed on all those who enter the Pack Unit, whether they are displaying

symptoms of COVID-19 or not. ECF 1 at 33 and 35. But not even members of the general public

can be tested for COVID-19 in the absence of symptoms. See Criteria to Guide Evaluation and

Laboratory Testing for COVID-19 (March 24, 2020), https://www.cdc.gov/coronavirus/2019-

nCoV/hcp/clinical-criteria.html (“Clinicians should use their judgment to determine if a patient

has signs and symptoms compatible with COVID-19 and whether the patient should be tested.

Most patients with confirmed COVID-19 have developed fever and/or symptoms of acute

respiratory illness (e.g., cough, difficulty breathing)”). Among other reasons, that is because

testing is not readily available, and someone who wishes to be tested must go through distinct

procedures in order to obtain testing. Id. In fact, what Plaintiffs suggest is actually contrary to

what the CDC recommends for COVID-19 testing. See Testing for COVID-19: How to Decide If

You Should Be Tested Or Seek Care (April 13, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/symptoms-testing/testing.html (“Not everyone needs to be tested for COVID-19.”).




                                                32
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 33 of 35



        If it were required that everyone that comes into or goes out of the Pack Unit be tested—

even in the absence of symptoms—the medical providers would necessarily have to obtain testing

equipment that could be diverted from other parts of the state where people who actually display

symptoms are in need of testing. This would be an unwise use of resources that would disserve

the public interest.

        The extraordinary relief Plaintiffs seek would be unduly burdensome to Defendants, waste

resources, and set a precedent for courts to micro-manage the operations of prisons during a

pandemic. The benefit of these measures to Plaintiffs does not outweigh the burden it would

impose on Defendants. Moreover, these measures would not serve the public interest. The Court,

therefore, should deny Plaintiffs’ request for injunctive relief.

                                          CONCLUSION

        Plaintiffs are not entitled to a TRO because they are not seeking to preserve the status quo.

Plaintiffs are also not entitled to a preliminary injunction, because they cannot show; (1) a

substantial likelihood of success on the merits of their claims; (2) a threat of irreparable harm; or

(3) that the balance of equities and the public interest weigh in their favor. The Court, therefore,

should deny Plaintiffs’ request for injunctive relief.


                                               Respectfully submitted.

                                               KEN PAXTON
                                               Attorney General of Texas

                                               JEFFREY C. MATEER
                                               First Assistant Attorney General

                                               RYAN L. BANGERT
                                               Deputy First Assistant Attorney General

                                               DARREN L. MCCARTY
                                               Deputy Attorney General for Civil Litigation



                                                 33
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 34 of 35




                                              SHANNA E. MOLINARE
                                              Assistant Attorney General
                                              Chief, Law Enforcement Defense Division

                                              /s/ Christin Cobe Vasquez
                                              CHRISTIN COBE VASQUEZ
                                              Attorney-in-Charge
                                              Texas State Bar No. 24074047
                                              Federal Bar No. 1125898
                                              Assistant Attorney General
                                              Law Enforcement Defense Division
                                              P.O. Box 12548, Capitol Station
                                              Austin, Texas 78711-2548
                                              Telephone: (512) 475-4199
                                              Facsimile: (512) 370-9996
                                              Christin.Vasquez@oag.texas.gov


                                              /s/ Jeffrey E. Farrell
                                              JEFFREY E. FARRELL
                                              Of Counsel
                                              Texas State Bar No. 0787453
                                              Federal Bar No. 16842
                                              Assistant Attorney General
                                              P.O. Box 12548, Capitol Station
                                              Austin, Texas 78711-2548
                                              Telephone: (512) 463-2120
                                              Facsimile: (512) 320-0667
                                              Jeffrey.Farrell@oag.texas.gov

                                              ATTORNEYS FOR TDCJ DEFENDANTS



                            NOTICE OF ELECTRONIC FILING

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that I have
electronically submitted a true and correct copy of the foregoing for filing in accordance with the
Court’s electronic filing system, on April 15, 2020.


                                              / s/ Christin Cobe Vasquez
                                              CHRISTIN COBE VASQUEZ
                                              Assistant Attorney General


                                                34
   Case 4:20-cv-01115 Document 36 Filed on 04/15/20 in TXSD Page 35 of 35




                                CERTIFICATE OF SERVICE

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that a true
and correct copy of the foregoing Defendants’ Response in Opposition to Plaintiffs’ Application
for a Temporary Restraining Order has been served electronically upon all counsel of record via
the electronic filing system of the Southern District of Texas, on April 15, 2020.



                                             / s/ Christin Cobe Vasquez
                                             CHRISTIN COBE VASQUEZ
                                             Assistant Attorney General




                                                35
